United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
DEPARTMENT OF STATE, BUREAU OF
DIPLOMATIC SECURITY, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0768
Issued: October 4, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 26, 2018 appellant filed a timely appeal from a January 8, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant’s emotional condition claim is barred by the applicable time
limitation provisions of 5 U.S.C. § 8122(a).

1
2

5 U.S.C. § 8101 et seq.

The case record provided to the Board includes evidence received after OWCP issued its January 8, 2018 decision.
Appellant also provided additional evidence with his appeal. The Board’s jurisdiction is limited to the evidence that
was before OWCP at the time of its final decision. Therefore, the Board is precluded from reviewing this additional
evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On December 1, 2016 appellant, then a 68-year-old former special agent/security officer,
filed an occupational disease claim (Form CA-2) alleging that he sustained post-traumatic stress
disorder (PTSD) due to his work. He indicated that he first became aware of his claimed condition
on May 8, 1992 and first realized on June 12, 1993 that it was caused or aggravated by factors of
his federal employment. Appellant asserted that his job required him to protect and stop the
assassination of guests of the U.S. Department of State.3 On the reverse side of the claim form, a
supervisory human resources specialist for the employing establishment indicated that appellant
last worked for the employing establishment on August 22, 1992. The portion of the form for
listing the date appellant reported his claimed condition to his supervisor was left blank.
Appellant submitted a May 8, 1992 report in which Dr. Edito C. Galvez, an occupational
medicine physician for the employing establishment, indicated that appellant had reported reactive
depression secondary to legal and marital problems. Dr. Galvez noted that appellant underwent
therapy and indicated that the depression had completely resolved three months prior.
In a September 18, 2016 report, Dr. Renz J. Juaneza, an attending Board-certified
psychiatrist, noted that he had treated appellant since September 2016 and advised that appellant
had a provisional diagnosis of PTSD, as well as unspecified anxiety and depressive disorder. He
indicated that appellant would require a prolonged period of treatment.
In a March 7, 2017 letter, an employing establishment official noted that appellant’s former
supervisor no longer worked for the employing establishment and, therefore, the reverse side of
the Form CA-2 was completed by a supervisory human resources specialist. The official noted
that, although appellant advised on the Form CA-2 that he did not report his claimed condition to
the employing establishment in 1993 because he had been reassigned to the U.S. Embassy in Paris,
the actual date of appellant’s reassignment to U.S. Embassy in Paris was 1981. The official
indicated that the date appellant stopped work, i.e., August 22, 1992, was the date he was
terminated from the employing establishment due to legal issues.
In a March 15, 2017 development letter, OWCP requested that appellant submit additional
evidence in support of his claim, including a physician’s opinion supported by a medical
explanation as to how the reported work incidents caused or aggravated a medical condition. It
requested that he complete and return an attached questionnaire which posed various questions
regarding the work incidents that he believed caused or aggravated his claimed condition. On
March 15, 2017 OWCP also requested additional information from the employing establishment.
It afforded appellant 30 days to submit a response.4
Appellant submitted a September 14, 2016 report from Dr. Juaneza who noted that
appellant presented with a main complaint of PTSD. He reported that he had numerous flashbacks
3
Regarding why he did not file a Form CA-2 within 30 days of the date he realized his claimed condition was work
related, i.e., June 12, 1993, he noted, “I was reassigned to the U.S. Embassy in Paris, France, as [an assistant] security
officer.”
4
Appellant did not complete and return the questionnaire and the employing establishment did not provide a
response prior to the August 31, 2017 OWCP decision.

2

to terrorist attacks that occurred while he was working for the employing establishment.
Dr. Juaneza recommended that appellant be treated with various medications.
In a January 24, 2017 report, Dr. Robert Toney, an attending Board-certified occupational
medicine physician, diagnosed chronic PTSD and major depressive disorder.
In a March 16, 2017 report, Dr. Juaneza noted that he produced the report as additional
support for appellant who had filed a claim after suffering a psychiatric injury in response to
multiple traumatic events occurring prior to 1992, which in turn lead to PTSD. He diagnosed
PTSD and mild-to-moderate major depressive disorder (recurrent) which he indicated had been
severe since 1992. Dr. Juaneza noted that some of the events/duties that contributed to appellant’s
PTSD included protecting the U.S. Ambassador to Egypt from assassination, protecting a Turkish
diplomat from assassination in New York City, attempting to find an explosive device in Paris,
and speaking with a colleague on the telephone when a bomb was detonated, and receiving news
that several close friends, including the U.S. Ambassador to Israel, had been killed in terrorist
attacks. He indicated that appellant would require a prolonged period of treatment for his PTSD.
In a March 24, 2017 report, Dr. Juaneza indicated that he produced the report as additional
support for appellant who had filed a claim after suffering a psychiatric injury in response to
multiple traumatic events occurring prior to 1992, which in turn led to PTSD. He discussed
appellant’s PTSD symptoms, including poor sleep and hypervigilance, and diagnosed prolonged
PTSD and major depressive disorder.
Appellant submitted a number of other documents, including a March 4, 1996 employing
establishment document showing that he was terminated in August 1992, a February 10, 2016
disciplinary action regarding his employment in 2016 with the Baltimore City Department of
Social Services, August 2 and September 15, 2016 letters from his congressional representative, a
November 18, 2016 letter and other documents from the Baltimore City Department of Social
Services regarding his request for reasonable accommodation and his requests for leave,
January 12 and March 23, 2017 letters concerning a discrimination claim filed with the Maryland
Commission on Civil Rights, administrative documents concerning his medical treatment in 2016,
a personal résumé detailing his service as a security officer for the employing establishment in
France, Costa Rica, and Jamaica in the 1980s, and letters from the mid-1990s sent by several
individuals to President Clinton in connection with a petition for a presidential pardon.5
Appellant also submitted an undated document in which he provided reasons for his
requesting counseling and treatment.6 He noted that he had PTSD and anxiety, and he mentioned
several incidents which he felt caused stress while working for the employing establishment,

5
The record contains a U.S. District Court criminal docket showing that in January 1992 appellant was sentenced
to 27 months imprisonment for conviction on Count 2 and Count 5 of an indictment. The document does not
specifically identify the counts for which appellant was convicted, although it does refer to several “offenses charged”
including making false statements for the acquisition of firearms, violations of the Arms Export Control Act of 1976,
and failure to report transportation of monetary instruments in excess of $10,000.00.
6

Appellant did not indicate from whom he was requesting counseling and treatment.

3

including an incident when he was the first person on the scene after the assassination of an
American Colonel from the U.S. Embassy in Paris.
By decision dated August 31, 2017, OWCP denied appellant’s emotional condition claim
as untimely filed. It found that he failed to file his claim for an emotional condition within three
years of the date of injury, or show that his immediate supervisor had actual knowledge within 30
days of the date of injury. OWCP indicated that the time for filing a claim does not begin to run
until the employee was aware, or by the exercise of reasonable diligence should have been aware
of the causal relationship of the compensable disability to the employment. It noted that appellant
had such awareness in the early-1990s, but did not file his compensation claim until 2016.
On October 17, 2017 appellant requested reconsideration of OWCP’s August 31, 2017
decision. He submitted copies of performance evaluations from the 1970s through the 1990s
related to security jobs he performed in the Dominican Republic, Costa Rica, and Washington,
DC, for the employing establishment, earnings and leave statements from the early-1990s,
additional letters supporting his petition for a presidential pardon, excerpts from periodicals and
other documents regarding terrorist threats and attacks at U.S. embassies in the 1970s through the
1990s, position descriptions for employing establishment jobs in the Dominican Republic and
Costa Rica from the 1980s and 1990s, and a July 28, 2016 letter from the Department of Veterans
Affairs denying his claim for a service-related PTSD condition.
In an October 25, 2017 report, Dr. Juaneza indicated that he produced the report as
additional support for appellant who had filed a claim after suffering a psychiatric injury in
response to multiple traumatic events occurring prior to 1992, which in turn lead to PTSD. He
concluded that appellant developed PTSD due to exposure to traumatic events while working for
the employing establishment.
By decision dated January 8, 2018, OWCP denied modification of its August 31, 2017
decision. It found that the additional evidence submitted by appellant did not show that it
improperly denied his compensation claim as untimely filed.
LEGAL PRECEDENT
The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.7 In cases of injury on or after September 7,
1974, section 8122(a) of FECA provides that an original claim for compensation for disability or
death must be filed within three years after the injury or death. Compensation for disability or
death, including medical care in disability cases, may not be allowed if a claim is not filed within
that time unless:
“(1) the immediate superior had actual knowledge of the injury or death within 30
days. The knowledge must be such as to put the immediate superior reasonably on
notice of an on-the-job injury or death; or

7

Charles Walker, 55 ECAB 238 (2004); see Charles W. Bishop, 6 ECAB 571 (1954).

4

“(2) written notice of injury or death as specified in section 8119 was given within
30 days.”8
Section 8119 of FECA provides that a notice of injury or death shall be given within 30
days after the injury or death; be given to the immediate superior of the employee by personal
delivery or by depositing it in the mail properly stamped and addressed; be in writing; state the
name and address of the employee; state the year, month, day and hour when and the particular
locality where the injury or death occurred; state the cause and nature of the injury (or in the case
of death the employment factors believed to be the cause); and be signed by and contain the address
of the individual giving the notice.9 Actual knowledge and written notice of injury under section
8119 serve to satisfy the statutory period for filing an original claim for compensation.10
In a case of occupational disease, the time for filing a claim begins to run when the
employee first becomes aware, or reasonably should have been aware, of a possible relationship
between his or her claimed condition and their federal employment. Such awareness is competent
to start the limitation period even though the employee does not know the precise nature of the
impairment or whether the ultimate result of such affect would be temporary or permanent.11
Where the employee continues in the same employment after he or she reasonably should have
been aware that he or she has a condition which has been adversely affected by factors of federal
employment, the time limitation begins to run on the date of the last exposure to the implicated
factors.12 Section 8122(b) of FECA provides that the time for filing in latent disability cases does
not begin to run until the claimant is aware or by the exercise of reasonable diligence should have
been aware, of the causal relationship between the employment and the compensable disability.13
The requirement to file a claim within three years is the claimant’s burden and not that of the
employing establishment.14
ANALYSIS
The Board finds that the evidence of record establishes that appellant was aware, or by the
exercise of reasonable diligence should have been aware, of the possible causal relationship
between his federal employment and the compensable disability as early as June 12, 1993. In the
occupational disease claim form he filed on December 1, 2016, appellant alleged that he sustained
PTSD due to his former job as a special agent/security officer which required him to protect
8

5 U.S.C. § 8122(a).

9

Id. at § 8119; Larry E. Young, 52 ECAB 264 (2001).

10

Laura L. Harrison, 52 ECAB 515 (2001).

11

Larry E. Young, supra note 9.

12

Id.

13
5 U.S.C. § 8122(b); see Luther Williams, Jr., 52 ECAB 360 (2001). The Board has found that the statute of
limitations begins to run on the date that the employee actually knows of the possible relationship between the
employee’s condition and his or her federal employment, or reasonably should have known of the possible
relationship. William A. West, 36 ECAB 525, 528-29 (1985).
14

Debra Young Bruce, 52 ECAB 315 (2001).

5

individuals from assassination and other harm. On this form, he indicated that he first became
aware of his claimed condition on May 8, 1992 and first realized on June 12, 1993 that it was
caused or aggravated by his federal employment. Appellant’s explicit linking of work duties with
his development of an emotional condition shows that he knew as early as June 12, 1993 of the
possible relationship between these aspects of his employment and his claimed medical
condition.15
The medical evidence of record also supports a finding that appellant was aware in the
early-1990s of a possible relationship between his work and his claimed emotional condition,
including PTSD. In several reports dated in 2016 and 2017, appellant reported to Dr. Juaneza that
he believed that his emotional condition was caused by incidents which occurred while working
for the employing establishment. As appellant last worked for the employing establishment on
August 22, 1992, these incidents would have occurred by that date. For example, in a March 16,
2017 report, Dr. Juaneza noted that he produced the report as additional support for appellant who
had filed a claim after suffering a psychiatric injury in response to multiple traumatic events
occurring prior to 1992, which in turn lead to PTSD. Dr. Juaneza diagnosed PTSD and mild-tomoderate major depressive disorder (recurrent) which he indicated had been severe since 1992.
He discussed events and duties that occurred or were performed prior to appellant’s last day of
work for the employing establishment, i.e., August 22, 1992, and he posited that they contributed
to appellant’s PTSD. These events and duties included protecting the U.S. Ambassador to Egypt
from assassination, protecting a Turkish diplomat from assassination in New York City, attempting
to find an explosive device in Paris and speaking with a colleague on the telephone when a bomb
was detonated, and receiving news that several close friends, including the U.S. Ambassador to
Israel, had been killed in terrorist attacks.
The totality of the factual circumstances of record establish that appellant was aware or
should have been aware as early as June 12, 1993 that his claimed injury was possibly due to
employment factors. Appellant, however, did not file his claim for an employment-related
condition until December 1, 2016 and he therefore did not file his claim within the requisite three
years of his awareness of the possible relationship between the implicated employment incidents
and the claimed medical conditions.16 Appellant submitted numerous factual documents in support
of his claim, but these documents do not show that he timely filed his compensation claim.
Appellant’s last possible exposure to the implicated employment factors occurred no later
than August 22, 1992, his last day of work with the employing establishment. As noted above, if
an employee continues to be exposed to injurious working conditions after such awareness, the
time limitation begins to run on the last date of this exposure.17 In the present case, the time
limitation actually began to run after appellant’s last date of exposure (August 22, 1992) because
appellant, by his own admission, was not aware of the relationship between his claimed condition

15

See supra notes 12 through 14.

16

See supra notes 8 and 9.

17

See supra note 13.

6

and employment factors until June 12, 1993. As noted, since appellant did not file a claim until
December 1, 2016, his claim was not filed within the three-year period of limitation.
Appellant’s claim would still be regarded as timely under section 8122(a)(1) of FECA if
his immediate superior had actual knowledge of the injury within 30 days or under section
8122(a)(2) if written notice of injury was given to his immediate superior within 30 days as
specified in section 8119.18 He has not made any claim that he has satisfied either of these
provisions, nor does the record support a finding that he has satisfied either of them.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant’s emotional condition claim is barred by the applicable time
limitation provision of 5 U.S.C. § 8122(a).
ORDER
IT IS HEREBY ORDERED THAT the January 8, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 4, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
18
See supra notes 9 through 11. There is no indication in the record that appellant provided a statement to his
immediate superior such that he satisfied the provisions of sections 8119 and 8122(a) of FECA.

7

